


Exhibit 10.37

 

HOME FEDERAL BANK

Short-Term Incentive Plan

(as amended and restated effective July 1, 2010)

 

1.             Purpose

 

The purpose of the Home Federal Bank (“the Bank”) Short-Term Incentive Plan is
to reward senior managers of the Bank for the attainment of corporate
objectives. The Plan is designed to motivate, reward and retain key executives.
This Plan was approved by the Personnel, Compensation and Benefits Committee of
the Board of Directors to be effective July 1, 2010.

 

2.                                       Participation

 

The Short-Term Incentive Plan is for selected management staff of Home Federal
Bank. Participation in this Plan will be recommended by the Chairman and CEO and
approved by the Personnel, Compensation and Benefits Committee of the Board of
Directors. Participation in any one year does not guarantee the participation in
future years or at the same award level.

 

New hires to the Corporation and individuals promoted to assignments which by
virtue of their responsibilities may be otherwise eligible to participate in
this Plan may only participate with the approval of the Chairman and CEO. The
Plan Year is the Corporation’s fiscal year.

 

3.                                       Performance Measure, Award Levels and
Award Payment

 

The annual performance measure, award levels and award payment provisions are
identified in Addendum I. Unless otherwise specifically provided in Addendum I,
payment shall be in a lump sum within 2½ months after the close of the Plan
Year.

 

4.                                       Termination of Employment

 

If during the fiscal year of the Bank, a plan participant terminates his or her
employment or if the Bank terminates the employment of the plan participant
during that same period, all rights to an Award under the plan for that year are
forfeited. If the employment of a plan participant terminates after the end of
the fiscal year but before the benefits are paid, no such rights are forfeited.
Notwithstanding the provisions hereof, in the event of death, disability,
retirement, or for those individuals who participate in the Plan and have
executed a Change in Control Agreement with the Bank, the provision of paragraph
5 shall apply.

 

5.                                       Death, Disability, Retirement, and
Change in Control

 

If a Plan participant dies, becomes disabled, retires, or is entitled to
benefits under a Change in Control Agreement during a Plan Year, the plan
participant or the plan participant’s designated beneficiary shall receive an
incentive payment for the partial year based on the number of months from the
start of the Plan Year (or if later, from the first day of the month coincident
with or next following the participant’s date of participation in the Plan) to
the last day of the month in which the death, disability, retirement, or the
Date of Termination as defined in the Change in Control Agreement, occurs, but
only to the extent that an incentive payment is otherwise earned for the Plan
Year.

 

6.                                       Beneficiary Designation

 

Any incentive payment following the death of a participant shall be paid to such
person or persons, or other legal entity, as the participant may have designated
in writing and delivered to Home Federal Bank. The participant may from time to
time revoke or change any such designation by writing to Home Federal Bank. If
there is no unrevoked designation on file at the participant’s death, or if the
person or persons designated therein shall have all pre-deceased the
participant, such distribution shall be made to the participant’s estate.

 

--------------------------------------------------------------------------------


 

7.                                       Administration and Interpretation of
the Plan

 

The Plan shall be administered by the Chairman and CEO of the Bank whose actions
will be subject to the approval of the Personnel, Compensation and Benefits
Committee in material matters. The role of the Committee shall be to approve the
Home Federal Bank’s Short-Term Incentive Plan, approve the annual target goal,
approve Plan participants and (at the end of the Plan Year) approve the
distribution of the incentive payment to all participants. The Plan
Administrator is charged with the effective administration of the Plan including
the interpretation in instances where the Plan is silent.

 

The Personnel, Compensation and Benefits Committee reserves the right, from time
to time, to prescribe rules and regulations at such time and in such manner as
it may deem appropriate.

 

8.                                       Amendment/Termination of Plan

 

The Plan may be amended and shall be interpreted by the Personnel, Compensation
and Benefits Committee, and its interpretation shall be final and binding on
participant and all other parties of interest. The Plan may be terminated at any
time as the Personnel, Compensation and Benefits Committee of the Board of
Directors approves. Plan participants will be notified as soon as possible in
the event of an amendment or termination occurs.

 

9.                                       Employment

 

The Plan is not intended as an Employment Agreement. The Plan does not restrict
the rights of the Bank to terminate the employment of a Plan participant at any
time and without any obligation under the Plan.

 

10.                                 Legal Requirements

 

The Plan will be administered in accordance with all federal, state and local
statutory requirements.

 

11.                                 Effective Date

 

This Amendment and Restatement becomes effective July 1, 2010.

 

*  *  *  *  *

 

The undersigned, an authorized executive officer of the Bank, certifies that
this is the Home Federal Bank Amended and Restated Short-Term Incentive Plan
amended and restated effective July 1, 2010.

 

 

HOME FEDERAL BANK

 

 

 

 

 

By:

[g171042kii001.jpg]

 

 

Curtis L. Hage

 

Its:

Chairman and CEO

 

--------------------------------------------------------------------------------
